Citation Nr: 0013634	
Decision Date: 05/23/00    Archive Date: 05/30/00

DOCKET NO.  99-03 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical & Regional Office 
Center (RO) in Wichita, Kansas


THE ISSUE

Entitlement to an original evaluation in excess of 30 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant




INTRODUCTION

The veteran had active service from August 1969 to April 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision of the 
Wichita RO which granted service connection for PTSD and 
assigned a 30 percent disability rating, effective April 11, 
1997.

The veteran's representative has raised the issue of the 
veteran's entitlement to a total rating based on individual 
unemployability by reason of the severity of the veteran's 
service-connected PTSD.  This issue has not been developed or 
adjudicated by the RO.  Where the veteran raises a claim that 
has not yet been adjudicated, the proper course is to refer 
that issue to the RO.  Bruce v. West, 11 Vet. App. 405 
(1998).  This issue is, accordingly, referred to the RO for 
adjudication.


REMAND

A veteran's assertion that a disability has worsened in 
severity serves to render his claim for an increased rating 
well grounded.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  In the instant case, the veteran is technically not 
seeking an increased rating, since his appeal arises from the 
original assignment of a disability rating.  However, when a 
veteran is awarded service connection for a disability and 
subsequently appeals the initial assignment of a rating for 
that disability, the claim continues to be well grounded.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995); see also 
Fenderson v. West, 12 Vet. App. 119 (1999).  Accordingly, the 
claim is well grounded.

In his substantive appeal dated in November 1998, the veteran 
claimed that not all medical treatment records had been 
secured from the VA Medical Center in Topeka, Kansas.  A 
review of the evidence of record discloses that the most 
recent medical report is dated March 31, 1998.  At that time, 
the veteran was seen by a staff psychologist at the 
Outpatient Clinic of the Topeka VA Medical Center.  Notation 
was made by the staff psychologist that the veteran was "in 
critical condition now...."  The veteran was to be seen again 
on April 8, 1998.  The report of that visit is not of record.

Further review of the record discloses that when the veteran 
was accorded a psychiatric examination for rating purposes by 
VA in October 1997, he was given a Global Assessment of 
Functioning score of 40.  This was also the score given him 
at the time of a psychiatric examination accorded him at the 
Topeka VA Outpatient Clinic in July 1997.  At the time of the 
October 1997 examination, it was noted the veteran's problems 
had become worse recently and he was extremely despondent, 
nervous, and shaking as he discussed his experiences in 
Vietnam.  He did not want to go into any details of the 
discussion and the interview had to be terminated.

A review of the record discloses that the veteran has also 
been accorded other psychiatric diagnoses than PTSD.  It is 
not clear from the examinations whether the symptoms 
attributable to the other diagnoses can be dissociated from 
the PTSD.

In view of the foregoing, the Board believes that further 
development is in order and the case is REMANDED for the 
following:

1.  The veteran should be asked to 
provide information as to any treatment, 
VA or private, inpatient or outpatient, 
he has received for psychiatric purposes 
since March 1998.  The RO should then 
attempt to obtain these records and 
associate them with the claims folder.  
Of particular interest are any records 
pertaining to treatment and evaluation of 
the veteran for psychiatric purposes at 
the VA Medical Center in Topeka, Kansas, 
since March 1998.

2.  Thereafter, the veteran should be 
accorded a psychiatric examination for 
the purpose of determining the current 
nature and extent of symptoms 
attributable to PTSD.  The claims folder 
and a copy of this REMAND must be made 
available to and be thoroughly reviewed 
by the examiner prior to the examination.  
The veteran is to be advised that the 
result of failing to report for 
examination with no good cause could mean 
denial of his claim for an increase.  It 
is requested that a Global Assessment of 
Functioning score be assigned consistent 
with the American Psychiatric 
Association:  Diagnostic and Statistical 
Manual of Mental Disorders, 4th ed. (DSM-
IV), including an explanation of what the 
assigned code score means.  Also, it is 
asked that the examiner discuss the prior 
medical evidence regarding the veteran's 
service-connected PTSD and reconcile any 
contradictory evidence regarding the 
level of the veteran's social and 
occupational impairment and any prior 
medical findings.  The examiner should be 
asked to opine whether the degree of 
social and occupational impairment 
attributable to the PTSD can be 
distinguished from symptoms of any other 
psychiatric disorder determined to be 
present.  If it is impossible to 
distinguish the symptomatology and/or 
social and occupational impairment, the 
examiner should so indicate.  The 
examination report must include the 
medical rationale for all opinions 
expressed.

3.  Thereafter, the RO should 
readjudicate the claim of entitlement to 
assignment of an initial disability 
evaluation in excess of 30 percent for 
service-connected PTSD.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case.  If the veteran fails to report for 
an examination, citation of the provision 
of 38 C.F.R. § 3.655 (1999) should be 
included.  An appropriate period of time 
for response should be accorded the 
veteran.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  The veteran need take 
no further action until he is so informed.  The purpose of 
this REMAND is to obtain additional clarifying development.  
No inference should be drawn regarding the final disposition 
of the claim as a result of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT E. O'BRIEN
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1999).





